DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107436521A (521’).
Regarding claim 1, 521’ teaches a display panel (Fig 1) having a display area (PX area) and a non-display area (outside the PX area), the display panel in the display area comprising: a substrate layer (Fig 3, 1000); a metal layer (Fig 2, 200, 400), located on the substrate layer; a planarization layer (Fig 3, I2), located on the metal layer (400); and a common electrode layer (130), located on the planarization layer; wherein, the metal layer comprises: a plurality of data lines (Fig 2, 200), wherein the plurality of data lines are parallelly spaced apart from each other (Fig 2); and a plurality of common lines (400), wherein the plurality of common lines are 
Regarding claim 2, 521’ teaches wherein distances between each two adjacent common lines (Fig 1, 400) of the plurality of common lines are equal to each other.
Regarding claim 3, 521’ teaches wherein one data line (Fig 1, 200) of the plurality of data lines is located between each two adjacent common lines (400) of the plurality of common lines.
Regarding claim 4, 521’ teaches wherein two or more than two data lines (200) of the plurality of data lines are located between each two adjacent common lines (400) of the plurality of common lines.
Regarding claim 5, 521’ teaches wherein metal materials of the plurality of data lines and metal materials of the plurality of common lines are the same (page 4 para 0027).
Regarding claim 6, 521’ teaches an insulation layer (Fig 3, I1), located on the common electrode layer; and a pixel electrode layer (120), located on the insulation layer.
Regarding claim 7, 521’ teaches wherein materials of the common electrode layer comprise indium tin oxide (page 4 para 0008). 
Regarding claim 8, 521’ teaches wherein materials of the pixel electrode layer comprise indium tin oxide (page 4 para 0002). 
Regarding claim 9, 521’ teaches wherein materials of the planarization layer comprise organic insulation materials (I2). 
Regarding claim 10, 521’ teaches wherein materials of the insulation layer comprise inorganic insulation materials.
Regarding claim 11, 521’ teaches a display device comprising a display panel (Fig 1), wherein the display panel has a display area (PX area) and a non-display area (outside the PX area), and the display panel in the display area comprise: a substrate layer (Fig 3, 1000); a 
Regarding claim 12, 521’ teaches wherein distances between each two adjacent common lines (Fig 1, 400) of the plurality of common lines are equal to each other.
Regarding claim 13, 521’ teaches wherein one data line (Fig 1, 200) of the plurality of data lines is located between each two adjacent common lines (400) of the plurality of common lines.
Regarding claim 14, 521’ teaches wherein two or more than two data lines (200) of the plurality of data lines are located between each two adjacent common lines (400) of the plurality of common lines.
Regarding claim 15, 521’ teaches wherein metal materials of the plurality of data lines and metal materials of the plurality of common lines are the same (page 4 para 0027).
Regarding claim 16, 521’ teaches an insulation layer (Fig 3, I1), located on the common electrode layer; and a pixel electrode layer (120), located on the insulation layer.
Regarding claim 17, 521’ teaches wherein materials of the common electrode layer comprise indium tin oxide (page 4 para 0008). 
Regarding claim 18, 521’ teaches wherein materials of the pixel electrode layer comprise indium tin oxide (page 4 para 0002). 
Regarding claim 19, 521’ teaches wherein materials of the planarization layer comprise organic insulation materials (I2). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/20/2021